Title: Joseph Miller to Thomas Jefferson, 16 February 1819
From: Miller, Joseph
To: Jefferson, Thomas


          
            
              Honrd Frind
              Norfolk Febry 16th 1819—
            
             I inform you I Recd yours on the 12st
            I have Sent you 10 Gross of Corks beening all I Coould Gett heare that was Good for Aney thing but and Arivell of frish ones is Excepect Soon and I then will Send the Ballance I have Strugeled to Get my Dept Paid but it has Left me Poor annoff for a while as Soone as I Recrute I will Be up Times heare is Viry Dull the all Cry is the want of Money
            
              My Best wishes to you and all the Famuly
              Joseph Miller
            
          
          
            NB I Sent them the Steam Boat to Mr Peyton Richmond—
          
        